  Case 4:20-cv-10899-MFL-DRG ECF No. 12-6 filed 04/17/20                     PageID.555    Page 1 of 1


                  Corporate Name                               d/b/a                 Application Status
BDS Restaurant, Inc.                            Baby Dolls Topless Saloon               E-mail Denial
DB Entertainment, Inc.                          Baby Dolls – Ft Worth                      Denied
Millennium Restaurants Group, Inc.              Cabaret Royale (also Chicas Locas)         Denied
T and N Incorporated                            Fare Arlington (also Chicas Locas)         Denied
Burch Management Co., Inc.                      N/A                                        Denied
Filosadelfia, LLC                               Sin City                                Not Accepted
JBC of Gainesville, Inc.                        Café Risque                              Text Denial
Polmour, Inc.                                   The Landing Srip                        Not Processed
Brookhurst Venture, LLC                         California Girls                        Verbal Denial
City of Industry Hospitality Venture, Inc.      Spearmint Rhino Gentlemen's Club        Verbal Denial
Farmdale Hospitality Services, Inc.             Blue Zebra                              Verbal Denial
High Expectations Hospitality, LLC              Spearmint Rhino Gentlemen's Club        Verbal Denial
Inland Restaurant Venture I, Inc.               Spearmint Rhino Gentlemen's Club        Verbal Denial
Kentucky Hospitality Venture, LLC               Spearmint Rhino Gentlemen's Club        Verbal Denial
K-Kel, Inc.                                     The Spearmint Rhino Adult Cabaret       Verbal Denial
L.C.M., LLC                                     Spearmint Rhino Gentlemen's Club        Verbal Denial
Midnight Sun Enterprises, Inc.                  Spearmint Rhino Gentlemen's Club        Verbal Denial
Nitelife, Inc.                                  Spearmint Rhino Gentlemen's Club        Verbal Denial
Olympic Avenue Venture, Inc.                    Spearmint Rhino Gentlemen's Club        Verbal Denial
The Oxnard Hospitality Services, Inc.           Spearmint Rhino Gentlemen's Club        Verbal Denial
Penn Ave Hospitality, LLC                       Spearmint Rhino Gentlemen's Club        Verbal Denial
Platinum SJ Enterprise                          Spearmint Rhino Gentlemen's Club        Verbal Denial
PNM Enterprises, Inc.                           California Girls                        Verbal Denial
Rialto Pockets, Incorporated                    Spearmint Rhino Gentlemen's Club        Verbal Denial
Rouge Gentlemen's Club, Inc.                    Dames N' Games Topless Sports Bar       Verbal Denial
Santa Barbara Hospitality Services, Inc.        Spearmint Rhino Gentlemen's Club        Verbal Denial
Santa Maria Restaurant Enterprises, Inc.        Spearmint Rhino Gentlemen's Club        Verbal Denial
Sarie's Lounge, LLC                             Spearmint Rhino Gentlemen's Club        Verbal Denial
The Spearmint Rhino Adult Superstore, Inc.      N/A                                     Verbal Denial
The Spearmint Rhino Companies Worldwide, Inc.   N/A                                     Verbal Denial
Spearmint Rhino Consulting Worldwide, Inc.      N/A                                     Verbal Denial
W.P.B. Hospitality, LLC                         Spearmint Rhino Gentlemen's Club        Verbal Denial
Washington Management, LLC                      Dames N' Games                          Verbal Denial
World Class Venues, LLC                         Spearmint Rhino Gentlemen's Club        Verbal Denial




                                                                                                  EXHIBIT E
                                                                                                      Page 1
